IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                                   C~-'

STATE OF WASHINGTON,
                                                    No. 68414-1-1
                      Respondent,
                                                    DIVISION ONE
          v.


                                                                                                    •?5>
JERRY L. JAMISON,                                   UNPUBLISHED OPINION

                      Appellant.                    FILED:          OCT 1 4 2013


       Per Curiam. — Jerry Jamison appeals the sentence imposed following his

conviction for possession of a controlled substance. He contends the court's boilerplate

finding that he "has the ability or likely future ability to pay the legal financial obligations

imposed" is not supported by the record. He does not challenge the financial obligations

imposed by the court - Le., the victim's penalty assessment and DNA collection fee - but

instead seeks only to strike the court's finding regarding his ability to pay. Assuming

without deciding that this argument can be raised for the first time on appeal, we

conclude the finding is immaterial and affirm.

       The trial court is not required to enter findings regarding a defendant's ability to

pay before it orders the defendant to pay financial obligations. State v. Blank, 131 Wash. 2d
230, 241-42, 930 P.2d 1213 (1997): State v. Curry, 118Wn.2d 911, 916, 829 P.2d 166

(1992). The proper time for findings "is the point of collection and when sanctions are

sought for nonpayment." Blank, 131 Wash. 2d at 241-42; State v. Crook. 146 Wash. App. 24,
189 P.3d 811 (2008). While sentencing courts must consider the defendant's financial
No. 68414-1-1/2



situation before imposing non-mandatory costs, see RCW 10.01.160(3),1 State v.
Baldwin. 63 Wash. App. 303, 308-12, 818 P.2d 1116 (1991), State v. Bertrand. 165 Wn.

App. 393, 404, 267 P.3d 511 (2011). review denied, 175Wn.2d 1014 (2012), such

consideration is not necessary at sentencing when, as here, the financial obligations

imposed are mandatory. See e^, State v. Thompson. 153 Wash. App. 325, 336-38, 223
P.3d 1165 (2009) (DNA fee is mandatory and imposed regardless of hardship); State v.

Williams. 65 Wash. App. 456, 460-61, 828 P.2d 1158 (1992) (victim penalty assessment "is

mandatory and requires no consideration of a defendant's ability to pay" at sentencing);

Curry, 62 Wash. App. 676, 682-83, 814 P.2d 1252 (1991); RCW 43.43.690(1) ("the court

shall levy a crime laboratory analysis fee .. . ."). In these circumstances, the challenged

finding is immaterial and does not warrant relief. State v. Caldera, 66 Wash. App. 548, 551,

832P.2d 139(1992).

       Affirmed.

                                                                      For the court:



                                                                    6ax, J

        t< r/v\*      .js                                     A4